Citation Nr: 0603274	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  04-43 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran had active service from June 1977 to June 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2005).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

The Board finds that VA's enhanced duty to notify under the 
VCAA has not been met.  In correspondence dated September 
2003, the RO advised the veteran it needed evidence showing 
that his lower back disorder existed from military service to 
the present time.  The RO also advised the veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claims, including which portion of the information and 
evidence necessary to substantiate the claims was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  The notice failed, however, 
to request the veteran provide any evidence in the veteran's 
possession that pertains to the claims.  38 C.F.R. § 
3.159(b)(1) (2005).  Consequently, VA is required to provide 
the veteran with section 3.159 notice with respect to 
requesting any evidence in the veteran's possession 
pertaining to the claim for service connected lower back 
disorder.  A complying notice need not necessarily use the 
exact language of the regulation, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, 19 Vet. App. 103, 127 (2005).  

Regarding VA's duty to assist, the Board finds that the RO 
has not met its burden and must provide a medical examination 
to comply with VA regulations.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159(c)(4) (2005).  The 
veteran has submitted evidence that he was involved in an 
auto accident while in service, complained of back problems 
at his retirement physical examination, and has a current 
diagnosis of a low back disorder.  Additionally, the veteran 
has submitted a medical opinion regarding the etiology of his 
lower back disorder.  The physician rendering the opinion, 
however, did not review the service medical records, provided 
no rationale for his conclusion, and did not point to any 
specific event or clinical record contemporaneous to military 
service supporting the opinion.  

In the rating decision dated in December 2003, the RO 
reopened a service connection claim for the veteran's left 
hip disorder on the merits.  In March 2004, the RO received a 
timely Notice of Disagreement from the veteran.  The claims 
file shows that no Statement of the Case (SOC) has been 
furnished to the veteran on that issue.  The veteran is 
entitled to an SOC on this issue.  See Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999) (holding that, where a notice 
of disagreement is filed with a claim and no SOC has been 
issued, the Board should remand, not refer, that issue to the 
RO to issue an SOC). 

Accordingly, this case is REMANDED for the following action:

1.  Please provide the veteran with notice 
of VA's duties under the VCAA and the 
delegation of responsibility between VA and 
the veteran in procuring the evidence 
relevant to the appealed claims.  This 
notice shall specify what information and 
medical or lay evidence is necessary to 
substantiate the claim.  As part of that 
notice, the RO shall indicate which portion 
of the information and evidence is to be 
provided by the veteran and which portion VA 
will attempt to obtain on behalf of the 
veteran.  Finally, the notice shall request 
that the veteran provide any evidence in the 
veteran's possession that pertains to the 
claim.  This action should include written 
notice to the veteran of what the evidence 
must show to establish entitlement to a 
service connected lower back disorder.  The 
veteran should be afforded the appropriate 
period of time for response to all written 
notice and development as required by law.

2.  The veteran should be afforded an 
appropriate medical examination to ascertain 
the etiology of the lower back disorder.  
All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer an 
opinion as to whether any lower back 
disorder found on examination is more likely 
than not (i.e., probably greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically related 
to the veteran's military activity.  Please 
send the claims folder to the examiner for 
review in conjunction with the examination. 

3.  The veteran should be provided with an 
SOC with regard to the issue of entitlement 
to service connected left hip disorder.  The 
veteran should be given notice of his 
appellate rights.  If the appeal is 
subsequently perfected by timely submission 
of a substantive appeal, then the matter 
should be forwarded to the Board.  

4.  Thereafter, the veteran's claim of 
entitlement to service connection for lower 
back disorder should be readjudicated.  If 
any benefit sought on appeal remains denied, 
the veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  Thereafter, 
the case should be returned to the Board for 
further appellate consideration, if in 
order.  
  
The purpose of this REMAND is for additional development and 
to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

